United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3777
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Samuel W. Melson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 12, 2022
                               Filed: April 14, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     After revoking his supervised release, the district court1 sentenced Samuel W.
Melson to 24 months’ imprisonment with no supervised release to follow. Defense

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
counsel had recommended an upward variance and the Government an even larger
upward variance, and the district court imposed a sentence between the two. Melson
argues that the sentence was substantively unreasonable because his violations did
not warrant a substantial upward variance and the district court relied upon an
improper or irrelevant sentencing factor in imposing the sentence.

       Upon careful review, we conclude the district court did not abuse its discretion
in imposing Melson’s sentence. See United States v. Isler, 983 F.3d 335, 344 (8th
Cir. 2020) (applying deferential abuse-of-discretion standard to claim of substantive
unreasonableness, including claim that court gave significant weight to improper and
irrelevant factor). The record shows that, between June 2018, when Melson’s
supervised release commenced, and December 2021, when it was finally revoked,
Melson’s probation officer filed seven violation reports. At the hearing on the
seventh violation report--the one at issue here--the district court considered Melson’s
overall conduct on supervision, the nature and circumstances of his violations,
mitigating factors, and the parties’ arguments. The court explicitly clarified that the
upward variance was “based upon Mr. Melson’s personal history and characteristics,
and also the nature and circumstances of his repeated violations and the flagrant
nature of his violations.” On this record, we cannot conclude that the district court
gave significant weight to an improper or irrelevant factor or that the sentence was
otherwise unreasonable. See 18 U.S.C. §§ 3553(a), 3583(e)(3); United States v.
Clark, 998 F.3d 363, 367, 369-70 (8th Cir. 2021) (affirming the substantive
reasonableness of an upward variance from a guidelines range of 6 to 12 months’
imprisonment to a sentence of 24 months’ imprisonment following the revocation of
the defendant’s supervised release after multiple violations); United States v. Hall,
931 F.3d 694, 697 (8th Cir. 2019) (finding no substantive error in giving insignificant
weight to excluded sentencing factor where district court clearly considered
permissible factors for revocation sentence).




                                         -2-
Accordingly, we affirm.
               ______________________________




                            -3-